United States Court of Appeals
        For the Eighth Circuit
    ___________________________

            No. 13-3800
    ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellant

                        v.

              Michael D. Brown

   lllllllllllllllllllll Defendant - Appellee
     ___________________________

            No. 13-3801
    ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellant

                        v.

 Jerry A. Reyes, also known as Otto Reyes

   lllllllllllllllllllll Defendant - Appellee
     ___________________________

            No. 13-3802
    ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellant
                                        v.

                                Marc L. Lyons

                   lllllllllllllllllllll Defendant - Appellee
                     ___________________________

                             No. 13-3803
                     ___________________________

                          United States of America

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

             Frederick W. Tibbetts, also known as Bud Tibbetts

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeals from United States District Court
                  for the District of Minnesota - St. Paul
                              ____________

                         Submitted: October 9, 2014
                          Filed: February 10, 2015
                               ____________

Before MURPHY, SMITH, and GRUENDER, Circuit Judges.
                           ____________

MURPHY, Circuit Judge.




                                       -2-
       Appellees Michael Brown, Jerry Reyes, Marc Lyons, and Frederick Tibbetts
were indicted under the Lacey Act which makes it unlawful to "sell . . . any fish . . .
taken, possessed, transported, or sold in violation of . . . any Indian tribal law." 16
U.S.C. § 3372(a)(1). The indictments alleged that appellees had netted fish for
commercial purposes within the boundaries of the Leech Lake Reservation in
violation of the Leech Lake Conservation Code, then sold the fish. Appellees are
Chippewa Indians, and they moved to dismiss the indictments on the ground that their
prosecution violates fishing rights reserved under the 1837 Treaty between the United
States and the Chippewa. The district court1 granted the motions to dismiss. The
United States appeals, arguing that its application of the Lacey Act did not infringe
on appellees' fishing rights. We affirm.

                                          I.

                                          A.

       During the early 1800s Chippewa Indians occupied much of present day
Minnesota and Wisconsin. Ronald N. Satz, Chippewa Treaty Rights: The Reserved
Rights of Wisconsin's Chippewa Indians in Historical Perspective 1 (Carl N.
Haywood, ed., 1996). At least three thousand Chippewa resided in seven village
centers at locations including Leech Lake. Id. In Minnesota they controlled the land
east of the Mississippi River and north of the Crow Wing River. William Watts
Folwell, A History of Minnesota 80-81, 88 (Solon J. Buck, ed., 1921).

      Hunting, fishing, gathering, and trapping were essential to the survival and
ways of life of Indian tribes throughout North America. Cohen's Handbook of
Federal Indian Law § 18.01 at 1154 (Nell Jessup Newton ed., 2012). Such activities


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.

                                         -3-
"were not much less necessary to the existence of the Indians than the atmosphere
they breathed." United States v. Winans, 198 U.S. 371, 381 (1905). Throughout their
territory the Chippewa fished, hunted, trapped, gathered wild rice, and tapped maple
trees for sugar. Satz, Chippewa Treaty Rights at 1-2. Fishing and hunting were of
such importance that a boy's first success was publicly celebrated. Id. at 2. In
addition to fishing for subsistence purposes, Chippewa Indians sold their catch to
traders, from whom they also bought fishing nets. Id. at 29.

       The United States made several treaties with Chippewa Indians during the
nineteenth century, including two relevant to this case. In July 1837, over one
thousand Chippewa Indians gathered at Fort Snelling while their chiefs negotiated
with Wisconsin Territorial Governor Henry Dodge who represented the United States.
Documents Related to the Negotiation of the Treaty of July 29, 1837, reprinted in
Satz, Chippewa Treaty Rights 131-153, at 131 ("1837 Treaty Journal"). The United
States sought to purchase land east of the Mississippi River in present day central
Minnesota and Wisconsin because of its desirable pine timber. Id. at 131-32, 140.

       During these negotiations, the Chippewa chiefs emphasized the importance of
reserving their rights to fish, hunt, and gather on the land, also called usufructuary
rights. According to the treaty journal, Ma-ghe-ga-bo stated, "Of all the country that
we grant to you we wish to hold on to a tree where we get our living, & to reserve the
streams where we drink the waters that give us life." 1837 Treaty Journal at 142. The
secretary who recorded the proceedings noted that he transcribed the statement as
provided by the underqualified interpreters, but he "presume[d] it to mean that the
Indians wish to reserve the privilege of hunting & fishing on the lands and making
sugar from the Maple." Id. Flatmouth, chief of the Pillager band which resided at
Leech Lake, reiterated the importance of reserving usufructuary rights on the ceded
lands:




                                         -4-
      My Father. Your children are willing to let you have their lands, but
      they wish to reserve the privilege of making sugar from the trees, and
      getting their living from the Lakes and Rivers, as they have done
      heretofore, and of remaining in this Country. . . . You know we can not
      live, deprived of our Lakes and Rivers; . . . we wish to remain upon
      them, to get a living.

Id. at 145.

       Governor Dodge agreed to reserve these rights for the Chippewa Indians. 1837
Treaty Journal at 146. Article 5 of the 1837 treaty provides, "The privilege of
hunting, fishing, and gathering the wild rice, upon the lands, the rivers, and the lakes
included in the territory ceded, is guarantied to the Indians, during the pleasure of the
President of the United States." Treaty with the Chippewa, July 29, 1837, art. 5, 7
Stat. 536 ("1837 Treaty").

       The area surrounding the Leech Lake Reservation was not part of the territory
ceded in 1837. See 1837 Treaty, art. 1. That reservation was established, and
additional territory in northern Minnesota was ceded, in an 1855 treaty. Treaty with
the Chippewa, February 22, 1855, art. 1-2, 10 Stat. 1165 ("1855 Treaty"). Several
Chippewa chiefs again gathered at Fort Snelling for the negotiations. Documents
Related to the Negotiation of the Treaty of February 22, 1855 at 1 ("1855 Treaty
Journal), available at http://digital.library.wisc.edu/1711.dl/History.IT1855no287
(last visited Jan. 27, 2015). Colonel George Manypenny, Commissioner of Indian
Affairs, represented the United States. Id. According to the treaty journal, the
Chippewa chiefs understood the United States to have a straightforward goal. In the
words of Flatmouth, chief of the Pillager band residing near Leech Lake, "It appears
to me that I understand what you want, and know your views from the few words I
have heard you speak. You want land." Id. at 18.




                                          -5-
       In contrast to the 1837 negotiations, there is no record of a discussion of
usufructuary rights, and the treaty is silent on that subject. See 1855 Treaty Journal;
1855 Treaty. Reservations within the ceded territory were negotiated. Flatmouth
requested a reservation "at Lake Winn[ibigoshish], Cass Lake, and Leech Lake" and
the treaty thus established the Leech Lake Reservation. 1855 Treaty Journal at 29;
1855 Treaty, art. 2.

                                          B.

       In more recent years, courts have determined that treaty reservations of
usufructuary rights to the Chippewa Indians remain in effect. In Leech Lake Band
of Chippewa Indians v. Herbst, 334 F. Supp. 1001 (D. Minn. 1971), the Leech Lake
Band sought a declaratory judgment that the state of Minnesota could not regulate
fishing, hunting, and gathering wild rice within its reservation. The United States,
also a plaintiff, contended "that the treaty protected rights to hunt, fish, trap and
gather wild rice are property rights to be used in whatever fashion the Indians, as
owners, desire, whether to eat, clothe, or sell." The district court determined that the
Chippewa Indians' usufructuary rights had not been terminated by the 1889 Nelson
Act, and it enjoined enforcement of state fish and game laws against Indians on the
reservation. Herbst, 334 F. Supp. at 1006. The case ended in a settlement in which
the Leech Lake Band created its own conservation code and agreed to enforce the
code in tribal courts.

      A subsequent case involving another band of Minnesota Chippewa Indians
made its way to the Supreme Court. Minnesota v. Mille Lacs Band of Chippewa
Indians, 526 U.S. 172 (1999). The state of Minnesota argued that the Mille Lacs
Band had lost the hunting, fishing, and gathering rights guaranteed by the 1837 treaty
through an executive order in 1850, the 1855 treaty, and Minnesota's admission into
the Union in 1858. Id. at 175-76. Analyzing the historical context of the 1855 treaty,
the Court concluded that the lack of discussion of usufructuary rights in the

                                          -6-
negotiations "suggest[ed] that the Chippewa did not understand the proposed Treaty
to abrogate their usufructuary rights as guaranteed by other treaties." Id. at 198. The
Court determined that the rights reserved under the 1837 treaty had not been
extinguished by the subsequent executive order, 1855 treaty, or admission of
Minnesota into the Union. Id. at 195, 202, 208.

                                          C.

        In 2010, the Minnesota Department of Natural Resources began "Operation
Squarehook," an investigation into illegal sales of game fish, mostly walleye, in
northern Minnesota. Minn. Dept. of Natural Res., "Operation Squarehook:
Frequently Asked Questions," available at http://www.dnr.state.mn.us/enforcement/
op_squarehook_faq.html (last visited January 27, 2015). State law enforcement
worked with the U.S. Fish and Wildlife Service and authorities from the Red Lake
and Leech Lake Indian Reservations. Id. The investigation focused on allegations
that tribal members caught walleye on lakes within the reservations and illegally sold
the fish to non Indians at below market rates. Id. Defendants were among over thirty
people charged with criminal offenses as a result of the investigation, ten of whom
were named in federal court indictments. Id.

      The factual allegations against defendants relate to fishing within the Leech
Lake Reservation. This reservation includes a number of lakes, such as Leech Lake,
Cass Lake, Lake Winnibigoshish, and Six Mile Lake. Brown, Reyes, and Lyons are
enrolled members of the Leech Lake Band, and Tibbetts is an enrolled member of the
White Earth Band.2 Both bands are part of the Minnesota Chippewa Tribe, a
federally recognized Indian tribe. Indian Entities Recognized and Eligible To



      2
       The government has not suggested that Tibbetts's membership in the White
Earth Band provides him different fishing rights from those of the other defendants.

                                         -7-
Receive Services From the United States Bureau of Indian Affairs, 79 Fed. Reg.
4748-52 (January 29, 2014).

      The indictments allege that defendants have taken fish by gill net for
commercial purposes within the Leech Lake Reservation, violating the band's
conservation code. Defendants had then sold the fish to non Indians, some of whom
were also indicted. Section 22.01(2) of the conservation code prohibits taking game
fish by gill net other than for personal use, and § 23.01 prohibits taking fish for
commercial purposes within the reservation, except for non game fish when
authorized by a permit from the band's conservation committee. Conservation Code
of the Leech Lake Band of Chippewa Indians, §§ 22.01(2), 23.01. Walleye are
included in the definition of "game fish." Id. § 11.01(10). Violations of sections
22.01 and 23.01 are punishable in tribal court by a fine of up to five hundred dollars,
imprisonment for up to 180 days, both, "or any other penalty as deemed appropriate
by the Judge." Id. at § 51.03(1).

      Defendants were indicted in the District of Minnesota for violations of the
federal Lacey Act, which makes it unlawful to sell fish taken "in violation of any
Indian tribal law." 16 U.S.C. § 3372(a)(1). The indictments alleged that defendants
had sold fish worth more than $350 knowing the fish were taken in violation of the
Leech Lake conservation code. Such a violation is punishable by a fine of up to
$20,000, imprisonment for up to five years, or both. 16 U.S.C. § 3373(d)(1).

      Defendants moved to dismiss the indictments, arguing that the government
could not prosecute them for exercising their right to fish on tribal waters. They
claimed that the 1837 treaty reserved this right and that because Congress had not
abrogated their treaty right, the indictment must be dismissed. At a hearing on
defendants' motions, the United States "agree[d] that there's no issue as to whether the
1837 Chippewa Treaty applies in the Leech Lake region." The government argued



                                          -8-
however that the prosecution did not implicate the defendants' treaty rights because
the Lacey Act was a law of general applicability.

       While considering these arguments, the district court examined the 1837 treaty
and its historical context, including the negotiations between the Chippewa chiefs and
Governor Dodge. The court concluded that the statements made in those negotiations
demonstrated that all parties understood the 1837 treaty to reserve "a broad right to
fish as they had been accustomed — without restriction." This right included selling
the fish to make a living and did not limit the method used for catching them. The
defendants' alleged actions therefore fell within the protections of the treaty. The
district court concluded that the Lacey Act did not abrogate the usufructuary rights
reserved under the 1837 treaty. The indictments were dismissed, and the United
States appeals.

                                          II.

                                          A.

        The United States argues that prosecuting defendants under the Lacey Act does
not implicate usufructuary rights. In considering that argument we must examine the
scope of the rights protected by the 1837 treaty, a treaty the United States admits is
applicable. When seeking to determine the meaning of Indian treaties, "we look
beyond the written words to the larger context that frames the Treaty, including the
history of the treaty, the negotiations, and the practical construction adopted by the
parties." Mille Lacs Band, 526 U.S. at 196 (quotation omitted). We interpret such
treaties liberally, resolving uncertainties in favor of the Indians, and we "give effect
to the terms as the Indians themselves would have understood them." Id. at 196, 200.

       The wording of the 1837 treaty is broad, guaranteeing a "privilege of hunting,
fishing, and gathering the wild rice, upon the lands, the rivers, and the lakes included

                                          -9-
in the territory ceded." 1837 Treaty, art. 5. The historical importance of these
activities in Chippewa life and the emphasis of the Chippewa chiefs on usufructuary
rights during their negotiations with the United States indicate that the Indians
believed they were reserving unrestricted rights to hunt, fish, and gather throughout
a large territory. This case presents no issue of whether the treaty protection includes
the use of new technologies since the Chippewa used nets to catch fish at the time the
treaty was made.

       The history suggests that the Chippewa Indians' exercise of their usufructuary
rights included selling what they hunted, fished, or gathered in order to make a
modest living. Other cases considering the 1837 treaty have reached the same
conclusion. Mille Lacs Band of Chippewa Indians v. Minnesota, 861 F. Supp. 784,
838 (D. Minn. 1994); Lac Courte Oreilles Band of Lake Superior Chippewa Indians
v. Wisconsin, 653 F. Supp. 1420, 1435 (W.D. Wis. 1987). Where "Indians engaged
in commercial fishing prior to and at the time of their treaties, as was the case in . . .
the Great Lakes area, the treaties will be read to entitle them to fish commercially
today." United States v. Dion, 752 F.2d 1261, 1265 n.11 (8th Cir. 1985) (en banc)
(quotation omitted), rev'd in part on other grounds, 476 U.S. 734 (1986). Moreover,
as recently as the 1970s the United States argued in the Herbst case that usufructuary
rights on the Leech Lake Reservation included the right to sell fish. This history, the
text of the 1837 treaty, and evidence of the parties' understanding of it show that the
treaty guaranteed a broad right to fish that includes right to sell them.

       On appeal, the United States attempts to retreat from its earlier admission that
the rights reserved under the 1837 treaty apply on the Leech Lake Reservation. It
acknowledges that the the Chippewa Indians have on reservation rights "inherent in
[the band's] sovereignty" and cites Cohen's Handbook of Federal Indian Law §
18.03[1] at 1158-59. As this treatise notes, "[e]xclusive on-reservation hunting,
fishing, and gathering rights are implied from the establishment of a reservation for
the exclusive use of a tribe." Id. The Supreme Court has explained that "[a]s a

                                          -10-
general rule, Indians enjoy exclusive treaty rights to hunt and fish on lands reserved
to them . . . [and] [t]hese rights need not be expressly mentioned in the treaty."
United States v. Dion, 476 U.S. 734, 738 (1986). Individuals may assert these rights
"unless [they] were clearly relinquished by treaty or have been modified by
Congress." Id.

       The United States suggests no reason why the right to net and sell fish would
not be part of the usufructuary rights reserved by the establishment of the Leech Lake
Reservation in the 1855 treaty. The context of the 1855 treaty establishing the Leech
Lake Reservation indicates that this "general rule" applies. As the Supreme Court
noted in Minnesota v. Mille Lacs Band, the silence regarding usufructuary rights in
the 1855 treaty and the negotiations leading up to it suggest that the Chippewa
Indians did not believe they were relinquishing such rights. 526 U.S. at 198.
Historical sources indicate that the Chippewa practiced such activities during the time
period when the reservation was established. Even if the 1837 treaty does not apply,
the rights it protects are relevant because in this particular case the Chippewa would
have understood similar broad rights to apply on the Leech Lake Reservation. We
therefore conclude that the exclusive on reservation fishing rights of the Chippewa
Indians protect the rights to fish and to sell fish.

                                          B.

       The United States raises several arguments why the prosecution does not
conflict with Chippewa fishing rights reserved under the 1837 treaty or implied by
the establishment of the Leech Lake Reservation in the 1855 treaty. First, the
government contends that such right is one that may be asserted by a band or tribe,
but not by an individual. In support of this argument, the government cites a Tenth
Circuit case for the proposition that the right asserted in court proceedings is "the
right of an individual of the community," part of the "tribal right to hunt or fish."



                                         -11-
United States v. Fox, 573 F.3d 1050, 1053-54 (10th Cir. 2009).

       It is well settled, however, that an individual Indian may assert usufructuary
rights in a criminal prosecution. For example, the Supreme Court stated in United
States v. Dion that hunting and fishing "treaty rights can be asserted by Dion as an
individual member of the Tribe." 476 U.S. at 738 n.4. Evaluating usufructuary rights
in United States v. Winans, the Court explained that while "the negotiations were
with the tribe," treaties "reserved rights, however, to every individual Indian, as
though named therein." 198 U.S. at 381.

       Fox does not help the government's argument in this case. The defendant in
Fox, a Navajo Indian and a convicted felon, was prosecuted under 18 U.S.C. § 922(g)
for possessing a shotgun and rifle on the Navajo Reservation, even though he claimed
to possess the guns solely for hunting. 573 F.3d at 1051. Although the Tenth Circuit
was "skeptical of the [government's] position that hunting rights guaranteed by treaty
only benefit the tribe collectively, as opposed to its individual members," id. at 1053,
it decided that Fox was ineligible to assert a treaty hunting right because the treaty
provided that Navajo Indians who commit crimes may be "tried [by the United States]
and punished according to its laws." Id. at 1054-55. Part of Fox's punishment was
the loss of the privilege to possess firearms. Id. The present case is easily
distinguishable, for defendants here are not subject to any prior federal criminal
punishment prohibiting the use of gill nets for commercial fishing.

       The United States also argues that this Lacey Act prosecution supports rather
than undermines tribal sovereignty because it is predicated on a violation of the Leech
Lake Band's conservation code. Since defendants allegedly fished in ways prohibited
by the band, usufructuary rights do not protect them, the government contends. The
government does not, and cannot, cite any authority for the proposition that the Leech
Lake Band's fishing regulations have altered the scope of rights protected in the 1837
treaty or by the establishment of the reservation in the 1855 treaty. Whether or not

                                         -12-
a Lacey Act prosecution in this case could promote tribal sovereignty, a tribe does not
abrogate its own rights by electing to regulate those rights. Tribal fishing laws
enforceable in tribal court do not change the scope of treaty protections which tribal
members may assert as a defense to prosecution by the United States.

       Finally, the United States also relies on a Ninth Circuit case holding that
Indians could be prosecuted for taking fish within Indian Country in violation of
tribal regulations. United States v. Sohappy, 770 F.2d 816 (9th Cir. 1985). The
Ninth Circuit described the "crucial issue" there as "whether the treaties reserved to
the tribes exclusive jurisdiction over enforcement of tribal fishing law against
Indians." Id. at 818 (emphasis in original). The court decided that a treaty which
reserved the "right to take fish at all 'usual and accustomed places' was not exclusive
but was to be shared 'in common with citizens of the Territory.'" Id. at 819. There
was no language in the treaty "purporting to exempt Indians from the laws of general
applicability throughout the United States." Id. at 820 (quotation omitted). In such
circumstances, the Ninth Circuit concluded, concurrent federal jurisdiction over
fishing did not violate treaty rights. Id. at 819-20.

       An affirmance of the district court in this case does not conflict with Sohappy
because that case evaluated rights under a particular treaty with materially different
language and parties. The Supreme Court has instructed courts to analyze the history,
purpose, and negotiations of the treaty at issue in a particular case. See Mille Lacs
Band, 526 U.S. at 202. The Ninth Circuit determined in Sohappy that a right to take
fish "in common with citizens of the Territory" was not an exclusive right. 770 F.2d
at 819. In contrast, the 1837 treaty applicable here reserves broad usufructuary rights
with no such limiting language, and the on reservation rights implied in the 1855
treaty are exclusive. These are critical differences which distinguish the case before
our court.




                                         -13-
       The United States nonetheless urges that its Lacey Act prosecutions are valid
because the treaty does not "exempt Indians from the laws of general applicability
throughout the United States." Sohappy, 770 F.2d at 820. Because the activity for
which defendants were prosecuted (selling fish they caught on the Leech Lake
Reservation) falls within the scope of the Chippewa Indians' exclusive usufructuary
rights, we need not now consider whether the 1837 treaty exempted the Chippewa
from other laws of general applicability. This conclusion is consistent with our
decision in United States v. White, 508 F.2d 453 (8th Cir. 1974).

       In White, we affirmed the dismissal of an indictment against a member of the
Red Lake Band for violating the Eagle Protection Act, 16 U.S.C. § 668(a), by
shooting at a bald eagle on the reservation. Id. at 454. We stated there that "areas
traditionally left to tribal self-government, those most often the subject of treaties,
have enjoyed an exception from the general rule that congressional enactments, in
terms applying to all persons, includes Indians and their property interests." Id. at
455. After determining that the Red Lake Band had reserved hunting rights, the court
continued, "To affect those rights, then, by 16 U.S.C. § 668, it was incumbent upon
Congress to expressly abrogate or modify the spirit of the relationship between the
United States and Red Lake Chippewa Indians on their native reservation." Id. at
457-58. As Congress had not so acted, the court concluded, the district court had
properly dismissed the indictment. Id. at 458-59.

       Other treaty rights decisions show that White furnishes the correct analysis for
the issues presented here. In United States v. Dion which was decided after Sohappy,
the Supreme Court also employed an abrogation analysis when determining whether
treaty rights precluded prosecution of a Yankton Sioux Indian under the Eagle
Protection Act. 476 U.S. at 737-39. Later in United States v. Gotchnik, we again
evaluated the scope of treaty protections and whether Congress abrogated those
protections when determining that treaty fishing rights did not preclude federal



                                         -14-
prosecution for using motor vehicles in the Boundary Waters Canoe Area Wilderness.
222 F.3d 506, 508-11 (8th Cir. 2000).

        The United States points out that two of our cases have cited Sohappy. United
States v. Stone, 112 F.3d 971, 973-74 (8th Cir. 1997); United States v. Big Eagle, 881
F.2d 539, 540 n.1 (8th Cir. 1989). In neither of these cases is it clear that the Indian
defendants were prosecuted for actions that fell within their treaty hunting and fishing
rights. Stone was charged with violating the Airborne Hunting Act within Indian
country by using a plane to drive a moose toward hunters on the ground. Stone, 112
F.3d at 972. The hunters were not prosecuted. See id. Big Eagle was charged with
taking fish on the reservation of a tribe to which he did not belong in violation of that
tribe's rules. Big Eagle, 881 F.2d at 539-40. Neither decision considered the history,
purpose, and negotiations of a treaty claimed to protect the defendant's actions. See
Stone, 112 F.3d at 973-74; Big Eagle, 881 F.2d at 540. Moreover, even if these cases
were to conflict with White, we would be obligated to follow White as the earliest
case on point. Mader v. United States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc).

       After giving full consideration to the arguments by the United States, we
conclude that appellees are entitled to assert the Chippewa Indians' fishing rights and
that this prosecution under the Lacey Act conflicts with those rights.

                                          III.

       Although Congress may abrogate Indian treaty rights, it must make its intention
to do so "clear and plain." Dion, 476 U.S. at 738. There must be "clear evidence that
Congress actually considered a conflict between its intended action on the one hand
and Indian treaty rights on the other, and chose to resolve that conflict by abrogating
the treaty." Id. at 740. The United States does not argue that Congress abrogated
Chippewa fishing rights through the Lacey Act. That Act itself makes clear that
Congress did not intend to abrogate Indian rights: it provides that

                                          -15-
      [n]othing in this chapter shall be construed as . . . repealing,
      superseding, or modifying any right, privilege, or immunity granted,
      reserved, or established pursuant to treaty, statute, or executive order
      pertaining to any Indian tribe, band, or community.

16 U.S.C. § 3378(c)(2). Congress has thus not abrogated the rights asserted by
defendants.

                                        IV.

       We conclude that the historic fishing rights of the Chippewa Indians bar this
prosecution of defendants for taking fish within the Leech Lake Reservation and
selling them. The judgment of the district court is affirmed.
                      ______________________________




                                       -16-